Case 1:20-cv-11358-LTS Document 3-21 Filed 07/20/20 Page 1 of 6




            EXHIBIT 21
7/20/2020                       Whole Foods employee told not
                        Case 1:20-cv-11358-LTS                to wear 'controversial'
                                                           Document          3-21Black  Lives 07/20/20
                                                                                      Filed   Matter mask, protest
                                                                                                              Page scheduled
                                                                                                                        2 of- SFGate
                                                                                                                               6

               FULL CORONAVIRUS COVERAGE




              Virus is crushing United States

              Market in Oakland to close after worker tests positive


              LA mayor warns of new shelter-in-place order


              As Trump ignores virus, Republicans start to contradict him


              Trump makes false virus claims in combative Fox News interview


              With no conﬁrmed cases, Yosemite ﬁnds startling COVID evidence


                                                            Up Next - Inside Biden's $2 Trillion Climate Plan

             https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-employee-BLM-mask-15416626.php


            Whole Foods employee told not to wear
            'controversial' Black Lives Matter mask, protest
            scheduled
            By Fernando Martinez, SFGATE Published 3:48 pm PDT, Friday, July 17, 2020




                                                           Ad : (0:05)

https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-employee-BLM-mask-15416626.php                                         1/5
7/20/2020                       Whole Foods employee told not
                        Case 1:20-cv-11358-LTS                to wear 'controversial'
                                                           Document          3-21Black  Lives 07/20/20
                                                                                      Filed   Matter mask, protest
                                                                                                              Page scheduled
                                                                                                                        3 of- SFGate
                                                                                                                               6




            FILE - A pedestrian wears a mask while walking past a sign for a Whole Foods Market in San Francisco,
            Tuesday, March 31, 2020. A protest is being staged at a Berkeley Whold Foods location Friday, after an
            employee said that managers would not allow her to wear a mask that read "Black Lives Matter" on it.




            A protest is scheduled to take place Friday outside a Whole Foods store in Berkeley,
            following a longtime employee’s claim of being told by a co-worker that she could not
            wear a face mask that had "Black Lives Matter" inscribed on it while working.


            "I work in Berkeley, CA at Whole Foods Market on Gilman St. and I’ll probably lose my
            job over this," wrote Jordan Baker in a social media post Wednesday, "but I
            honestly don’t want to work for a company who only 'supports' a movement when it
            makes them look good, or makes them money."




https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-employee-BLM-mask-15416626.php                                         2/5
7/20/2020                       Whole Foods employee told not
                        Case 1:20-cv-11358-LTS                to wear 'controversial'
                                                           Document          3-21Black  Lives 07/20/20
                                                                                      Filed   Matter mask, protest
                                                                                                              Page scheduled
                                                                                                                        4 of- SFGate
                                                                                                                               6




            Baker goes on to describe the encounter, saying that within five minutes of walking into
            the store, she was called into her workplace’s office on July 14 about her mask. In her
            post, she said she was told by management that she could not wear her Black Lives
            Matter mask because it was "controversial." She also says that someone in this
            conversation told her the company wants to remain "neutral."




            RELATED: BLM movement comes to quiet corner of Berkeley Hills




https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-employee-BLM-mask-15416626.php                                         3/5
7/20/2020                       Whole Foods employee told not
                        Case 1:20-cv-11358-LTS                to wear 'controversial'
                                                           Document          3-21Black  Lives 07/20/20
                                                                                      Filed   Matter mask, protest
                                                                                                              Page scheduled
                                                                                                                        5 of- SFGate
                                                                                                                               6




            Baker says the conversation ended when she was told she had to change her mask in
            order to stay and work. She did not. So, she left for the day.


            "In order to operate in a customer-focused environment, all Team Members must
            comply with our longstanding company dress code, which prohibits clothing with visible
            slogans, messages, logos or advertising that are not company-related," reads a statement
            given to SFGATE by a Whole Foods Market spokesperson. "Team Members with face
            masks that do not comply with dress code are always offered new face masks. Team
            Members are unable to work until they comply with the dress code."


            The protest is planned to take place Friday from 3 to 5 p.m. at the Whole Foods Market
            at 1025 Gilman St. in Berkeley, according to another social media post shared by
            Baker. It is unclear whether she is still employed by Whole Foods as of Friday.


            SFGATE reached out to Baker for comment but did not hear back at the time of
            publication.


            Fernando Martinez is an editorial assistant for SFGATE. Email:
            fernando.martinez@sfgate.com | Twitter: @fernan_dough

                                                      © 2020 Hearst Communications, Inc.




https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-employee-BLM-mask-15416626.php                                         4/5
7/20/2020                       Whole Foods employee told not
                        Case 1:20-cv-11358-LTS                to wear 'controversial'
                                                           Document          3-21Black  Lives 07/20/20
                                                                                      Filed   Matter mask, protest
                                                                                                              Page scheduled
                                                                                                                        6 of- SFGate
                                                                                                                               6




https://www.sfgate.com/news/article/Whole-Foods-Gilman-Berkeley-employee-BLM-mask-15416626.php                                         5/5
